Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 January 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburg January 8th 1782
                  
                  I received yesterday your Excellency’s letter of the 16th of last month and I see with great pleasure the vigorous preparations made by Congress, for next campaign.  I beg Leave to refer your Excellency to my Letter to the Chevalier de La Luzerne, for a great deal of news which I desire him to communicate to your Excellency, that you may see of what importance it is that Congress should by powerfull Land forces put us in a situation to combine our Land operations with the naval superiority that the King has actually in America.
                  I am very persuaded that your Excellency will share our joy upon the birth of a Daughter.  I am with respect and personal attachment Sir, Your Excellency’s Most humble and most obedient Servant
                  
                     le cte de Rochambeau
                     
                  
               